DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 3, 6, 8 thru 10, 12 thru 17, 20 and 22 thru 27 have been examined.  Claims 4, 5, 7, 11, 18, 19 and 21 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 Response to Amendment
The amendments to the claims overcome the claim objections from the previous office action (7/15/2021).  The claim objections are withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (7/15/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 3, 6, 8 thru 10, 12 thru 17, 20 and 22 thru 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner still cites 
First, the applicant is limiting Buchmann et al to the electronic badge 126 equating to the claimed mobile device (page 8 paragraphs 2 and 4).  Buchmann et al disclose that the electronic badge may also be 1902 of Figure 19.  Figure 19 teaches the electronic badge 1902 has an accelerometer 1916, magnetometer 1918 and a gyroscope 1920.  Each of these or the combination can be equated to the claimed second type of positioning system.  The electronic badge 1902 may also be a hand-held portable device, such as a smart phone, tablet, palm computer, etc. P[0237].  An accelerometer, magnetometer and gyroscope are all common components of a smart device.  In the previous office action (7/15/2021), the examiner did not cite these parts of Buchmann et al for the claimed limitations, this oversite has been corrected in this office action.
The applicant further argues that Buchmann et al (P[0051]) determines the current location of the industrial vehicle 108, but fails to mention why and how to position the mobile devices with this combination of positioning methods (page 8 paragraph 4).  But there is nothing in the claim limitations directed to why or how to position the mobile devices.  The claims merely recite that the broadcasting system uses a first type of positioning system, and the mobile devices use a second type of positioning system.  The industrial vehicles 108 of Buchmann et al use inertial sensors P[0052] and markers P[0051].  The electronic badge 1902 uses an accelerometer 1916, a magnetometer 1918 and a gyroscope 1920 (Figure 19 and P[0235]).  These are two 
Based on the above responses to the arguments and the below rejections, the rejection of claims 1 thru 3, 6, 8 thru 10, 12 thru 17, 20 and 22 thru 27 is maintained/amended below in this office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 1, reference number 141 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121” has been used to designate both the rods (P[0021] and right side of Figure 1) and the rotatable camera (upper left side of Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0018], reference number 140 for the main body is not in the drawings.  From P[0031], reference number 150 for the cutout is not in the drawings.  From P[0031], reference number 191 for the corner sensors is not in the drawings.  From P[0032], reference number 206 for the camera is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: P[0039] line 4 states that the broadcast range 322 may 180 degrees of radial coverage, but Figure 3 shows 360 degrees of coverage.  P[0039] should be changed to 360 degrees.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0041] line 4, the specification references "Figure 3A", but there is only a "Figure 3".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0043] line 7, the abbreviation "P2P' is used.  There should be included the complete meaning of this abbreviation.  It is assumed to be "(peer-to-peer)".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In amended P[0052] lines 4 and 6, the "AGV 805" should be "AGV 803" to agree with Figure 8 and the rest of the paragraph.  
Appropriate correction is required.
Claim Objections
Claims 22 and 27 .  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  In line 2,  6. .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication module operable to send, and the wireless communication device is directed to send in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The communication module is interpreted as communication module 708 (wireless communication device 312) of Figure 7 (P[0046]).  The wireless communication device is not defined to have any structure in the disclosure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 thru 10, 12 thru 15, 20 and 22 thru 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 13 and 20 contain the trademark/trade name BLUETOOTH.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a short range wireless communication system and, accordingly, the identification/description is indefinite.
Claim 8 recites the limitation "the wireless communication device" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the importance level" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitations “wireless communication device" and "communication module” of claim 8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In P[0046], the specification recites that the communication module 708 is the wireless communication device 312, but the wireless communication device is only recited by its function (P[0033], P[0039], P[0046]).  There is no recited structure for the wireless communication device.  Therefore, claims 8 thru 10, 12 thru 15 and 27 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 3 and 22 thru 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmann et al Patent Application Publication Number 2017/0374511 A1 in view of Swift Patent Application Publication Number 2018/0060831 A1.
Regarding claim 1 Buchmann et al teach the claimed self-driving system, a processing device 102 is provided on one or more industrial vehicles 108 such as an automated guided vehicle P[0035] as part of the system of Figure 1, comprising:
the claimed body having motorized wheels, the industrial vehicles 108 include wheels (Figures 1 and 3);
the claimed console coupled in an upright position to an end of the body, the information linking device 202 (Figure 3), “The information linking device 202 comprises the necessary circuitry to implement wireless communication, data and information processing, and wired (and optionally wireless) communication to components of the industrial vehicle 108. As a few illustrative examples, the information linking device 202 includes a transceiver 204 for wireless communication. Although a single transceiver 204 is illustrated for convenience, in practice, one or more wireless communication technologies may be provided. For instance, the transceiver 204 communicates with a remote server, e.g., server 112 of FIG. 1, via 802.11.xx across the access points 110 of FIG. 1. The transceiver 204 may also optionally support other wireless communication, such as cellular, Bluetooth, infrared (IR) or any other technology or combination of technologies. For instance, using a cellular to IP bridge the transceiver 204 can use a cellular signal to communicate directly with a remote server, e.g., a manufacturer server across a network 104 (FIG. 1).” P[0043]; and

the claimed broadcasting system uses a first type of positioning system, “an environmental-based location tracking device 222 is provided on the industrial vehicle 108. As illustrated, the environmental-based location tracking device 222 is connected to the vehicle electronics via the vehicle network bus 218 (e.g., CAN bus). As a result, 

Buchmann et al do not explicitly teach the claimed send a notification to the mobile devices, but do teach a transceiver 204 on the industrial vehicle 108 for sending and receiving wireless communication (Figure 2 and P[0043]).  The electronic badge 1902 also includes a wireless device 1910 coupled to the controller 1904 (an UWB radio compatible with the badge communicator on the industrial vehicle) P[0234].  The claimed notification is not explicitly recited by Buchmann et al, but the system is capable of performing the sending and receiving of the communications.  Swift teaches, “The badge 302 also includes at least one wireless transceiver coupled to the controller 304 for wireless communication. At least one wireless transceiver can be compatible with the badge communicator 224 (FIG. 2) on the industrial vehicle 108. For instance, for clarity of discussion, the illustrated badge 302 includes a first transceiver 310 (e.g., an ultra-wide band transceiver) for wireless communication across a temporary communication network (e.g., a personal-area network). Further, the illustrated badge 302 includes a second transceiver 312 (e.g., a Bluetooth transceiver) to communicate 
Buchmann et al and Swift do not explicitly teach the claimed first type of positioning system has a higher accuracy than the second type of positioning system, by it is inherent for various positioning systems to have different levels of accuracy.  The level of accuracy depends upon the system that is performing the positioning.  Based on the limitations of claims 2 and 3, the first positioning system is a SLAM, VSLAM, inertial measurement system, markers or a combination, and the second positioning system is a WiFi/LiFi, BLUETOOTH beacon, magnetic, dead reckoning, or a combination system.  This would mean that the SLAM, VSLAM, inertial measurement system, and markers would be have more accuracy than the WiFi/LiFi, BLUETOOTH beacon, magnetic, and dead reckoning systems.  Therefore, a positioning system that uses LAM, VSLAM, 
The examiner points to Jacobus et al PGPub 2014/0277691 A1 to provide examples of the accuracy of different positioning systems (Jacobus et al is not relied on as a reference in the rejection).  Different positioning systems, such as a GPS, a magnetic compass, and an inertial measurement unit are described as having different levels of accuracy depending on time, drift, relative locations and environment (ferromagnetic objects) (P[0117] thru P[0119]).  Different positioning systems have different accuracies depending on the variables that they are subjected to.  An IMU can be highly accurate, but over time accuracy is lost because of drift.  A GPS can have the accuracy vary based on the number of satellites is can receive signals from, but if indoors, the GPS may not provide any position.  Based on these variations in accuracy, the examiner relies on the limitations of claims 2 and 3 to set the basis for determining the accuracy of different types of positioning systems.  Therefore, Buchmann et al teach the claimed first type of positioning system has a higher accuracy than the second type of positioning system from the defined types of systems that are more accurate (according to the applicant).
Regarding claim 2 Buchmann et al teach the claimed first type of positioning system is an inertial measurement system or markers, “the environmental-based location tracking device 222 can comprise a local awareness system that utilizes markers” P[0051], and “The environmental-based location tracking device 222 can also use knowledge read from inertial sensors, vehicle sensors, encoders, accelerometers, gyroscopes, etc., (e.g., via the controllers 220 across the vehicle network bus 218, via sensors 214 and/or third party devices 216 across the monitoring I/O 212 and vehicle network bus 218, etc.) to determine the position of the industrial vehicle 108 within the warehouse and/or to augment or modify the position determination from the location tracking device 222.” P[0052].
Regarding claim 3 Buchmann et al teach the claimed second type of positioning system is a magnetic positioning system, badge 1902 also includes at least one inertial sensor coupled to the controller 1904, a magnetometer 1918 acts as a compass, which is useful to determine orientation, a badge 1902 need not include all three inertial measurement technologies (P[0235] and Figure 19).
Regarding claim 22 Buchmann et al teach the claimed broadcasting system send the notification to multiple mobile devices using a peer-to-peer communication, “The badge communicator 224 communicates with electronic badges 126 that are in short range proximity of the industrial vehicle 108” P[0066], there may be multiple electronic badges in proximity to the industrial vehicle, and “the industrial vehicles 108 and/or electronic badges 126 form a mesh network for local communication with each other” P[0224].
Regarding claim 23 Buchmann et al teach the claimed mobile devices are associated with a designated area or associated with recipients related to the designated area, “a map that has defined aisles that indicate where an electronic badge 126 is allowed to navigate, and restricted areas where the electronic badge 126 cannot navigate through” P[0146], “the fixed electronic badge designates a boundary to a restricted area” P[0185], and “a “detection zone” defines a physical zone that enables communication between a badge communicator 224 and a corresponding electronic badge 126” P[0077].
Regarding claim 24 Buchmann et al teach the claimed notification has a broadcasting range, “In a first example implementation, the transceiver range of the badge communicator 224 is fixed. For instance, the badge communicator 224 may always detect for electronic badges 126 within a 20-meter radius (as an example). Thus, the detection zone is a 20-meter radius in this example. However, the control module 206 of the information linking device 202 sets a virtual range that is arbitrary, but within the badge communicator range. This allows the control module 206 of the information linking device 202 to establish an ad-hoc virtual pattern for an awareness zone limited only by the detection range of the badge communicator 224.” P[0081], and the claimed broadcasting system adjusts the broadcasting range depending on an importance level of the notification, “In an example implementation, the information linking device 202 sends a command to the badge communicator 224 to set the size of the detection range based upon the vehicle speed. The badge communicator 224 in this example, can adjust the detection range by controlling power of the badge communicator 224, thus altering the detection zone.” P[0082], and “the information 
Regarding claim 25 Buchmann et al teach the claimed broadcasting rage has a radial distance from 20 to 300 meters, “the badge communicator 224 may always detect for electronic badges 126 within a 20-meter radius” P[0081].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmann et al Patent Application Publication Number 2017/0374511 A1 and Swift Patent Application Publication Number 2018/0060831 A1 as applied to claim 1 above, and further in view of High et al Patent Application Publication Number 2016/0259346 A1.
Regarding claim 6 Buchmann et al do not teach the claimed actuator to adjust a height of the body, and the claimed inventory holder removably disposed of the body and the inventory holder having wheels and an inventory supporting surface.  The height adjustment and separate inventory holder are well known in the art.  The adjustment of the entire industrial vehicle 108 of Buchmann et al could be implemented to raise or lower the items carried by the forklift.  High et al teach,

the claimed inventory holder removably disposed of the body and the inventory holder having wheels and an inventory supporting surface, “FIGS. 3A and 3B illustrate some embodiments of the motorized transport unit 202 detachably engaging a movable item container embodied as a shopping cart 302. In FIG. 3A, the motorized transport unit 202 is in the orientation of FIG. 2A such that it is retracted and able to move in position underneath a portion of the shopping cart 302. Once the motorized transport unit 202 is in position (e.g., using sensors), as illustrated in FIG. 3B, the motorized transport unit 202 is moved to the extended position of FIG. 2B such that the front portion 304 of the shopping cart is lifted off of the ground by the motorized transport unit 202, with the wheels 306 at the rear of the shopping cart 302 remaining on the ground. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for operating industrial vehicles of Buchmann et al and the wireless communication between the vehicles and the badges of Swift with the height adjustment for moving items of High et al in order to improve the customer experience and convenience for the customer (High et al P[0003]).
Claims 8 thru 10, 12, 13, 16, 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmann et al Patent Application Publication Number 2017/0374511 A1 in view of Swift Patent Application Publication Number 2018/0060831 A1 and Kokkonen Patent Application Publication Number 2017/0318422 A1.
Regarding claim 8 Buchmann et al teach the claimed self-driving system, a processing device 102 is provided on one or more industrial vehicles 108 such as an automated guided vehicle P[0035] as part of the system of Figure 1, comprising:
the claimed body having motorized wheels and first and second opposing ends, the industrial vehicles 108 include wheels and having opposing ends (Figures 1 and 3);
the claimed console coupled in an upright position to the first end of the body, the information linking device 202 (Figure 3), “The information linking device 202 comprises the necessary circuitry to implement wireless communication, data and information 
the claimed broadcasting system at the console comprising a communication module and sends a broadcasting notification, “The information linking device 202 also communicates with a badge communicator 224. The badge communicator 224 includes a transceiver for short range communication with suitably configured electronic badges (e.g., electronic badge 126 of FIG. 1) in the vicinity of the badge communicator 224, e.g., by way of non-limiting example, in the range of about 15-20 meters or less. The badge communicator 224 can communicate using any proprietary or standardized communication protocol including Bluetooth (over IEEE 802.15.1), ultra-wideband (UWB, over IEEE 802.15.3), ZigBee (over IEEE 802.15.4), Wi-Fi (over IEEE 802.11), WiMax (over IEEE 802.16), etc.” P[0055], a transceiver is both a transmitter and receiver, and “the industrial vehicle 108 to broadcast an ID to other badge communicators nearby, and to initiate communications through the local 
the claimed mobile devices at an estimated distance within a predetermined range, “the badge communicator 224 may always detect for electronic badges 126 within a 20-meter radius (as an example). Thus, the detection zone is a 20-meter radius in this example. However, the control module 206 of the information linking device 202 sets a virtual range that is arbitrary, but within the badge communicator range. This allows the control module 206 of the information linking device 202 to establish an ad-hoc virtual pattern for an awareness zone limited only by the detection range of the badge communicator 224.” P[0081],
the claimed distance between each mobile device and the body is determined based on types of positioning systems, “the industrial vehicle 108 includes an environmental-based location tracking device 222 that is in communication with the information linking device 202 via the vehicle network bus 218. As such, the industrial vehicle 108 can implement geo-zone ranging, such that vehicle position/geo-locations can be utilized to define the zone range (or ranges). In this regard, data from the environmental-based location tracking device 222 is merged with data from the badge 
the claimed broadcasting system uses a first type of positioning system, “an environmental-based location tracking device 222 is provided on the industrial vehicle 108. As illustrated, the environmental-based location tracking device 222 is connected to the vehicle electronics via the vehicle network bus 218 (e.g., CAN bus). As a result, the environmental-based location tracking device 222 can communicate directly with the control module 206, as well as other devices linked to the vehicle network bus 218 of the corresponding industrial vehicle 108. The environmental-based location tracking device 222 enables the industrial vehicle 108 to be spatially aware of its location within a dimensionally constrained environment, e.g., a mapped portion of a warehouse.” P[0050], “the environmental-based location tracking device 222 can comprise a local awareness system that utilizes markers, including fiducial markers, RFID, beacons, lights, or other external devices to allow spatial awareness within the warehouse environment. Moreover, local awareness can be implemented by machine vision guidance systems, e.g., using one or more cameras. The environmental-based location tracking device 222 may also/alternatively use transponders and triangulation calculations to determine position. Yet further, the environmental-based location tracking device 222 can use combinations of the above and/or other technologies to determine the current (real-time) position of the industrial vehicle 108. As such, the position of the industrial vehicle 108 can be continuously ascertained (e.g., every 
the claimed mobile devices use a second type of positioning system different from the first type of positioning system, “The example badge 1902 also includes at least one inertial sensor coupled to the controller 1904. For instance, as illustrated, there are three inertial sensors, including an accelerometer (e.g., 3-axis accelerometer) 1916, a magnetometer 1918, and a gyroscope (e.g., a three-axis gyroscope) 1920. The accelerometer 1916 measures physical acceleration. Comparatively, the gyroscope 1920 measures angular velocity. The magnetometer 1918 acts as a compass, which is useful to determine orientation. In practice, a badge 1902 need not include all three inertial measurement technologies.” (P[0235] and Figure 19), and 
the claimed wireless communication device is directed to send the broadcasting notification, “the industrial vehicle 108 to broadcast an ID to other badge communicators nearby, and to initiate communications through the local communications capabilities of the badge communicator 224” P[0059].
Buchmann et al do not explicitly teach the claimed send a notification to the mobile devices, but do teach a transceiver 204 on the industrial vehicle 108 for sending and receiving wireless communication (Figure 2 and P[0043]).  The electronic badge 
Buchmann et al and Swift do not teach the claimed notification is sent repeatedly unit a mobile device responds,  Kokkonen teaches, “the mobile device of one embodiment is configured to present a user interface that instructs its user to provide an input to acknowledge that the user is in possession of the package, which causes the mobile device to transmit a signal to the package-mount Bluetooth beacon device to stop transmitting its identifier and/or change its transmission. When a robot retrieves the package, the robot is configured to automatically provide the input to acknowledge its possession of the package and/or transmit a signal to the package-mount Bluetooth beacon device to stop transmitting its identifier and/or change its transmission. In some embodiments, the robot retrieves the package and provides the package to a person; and the robot is configured to authenticate the person before releasing the package to the person and generate the input and/or signal after releasing the package to the person.” P[0164].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for operating industrial vehicles of Buchmann et al and the wireless communication between the vehicles and the badges of Swift with the transmission acknowledgement of Kokkonen in order to improve position determination (Kokkonen P[0118]) and improve user experience when navigating a large indoor space (Kokkonen P[0151]).
Buchmann et al, Swift and Kokkonen do not explicitly teach the claimed first type of positioning system has a higher accuracy than the second type of positioning system, by it is inherent for various positioning systems to have different levels of accuracy.  The 
The examiner points to Jacobus et al PGPub 2014/0277691 A1 to provide examples of the accuracy of different positioning systems (Jacobus et al is not relied on as a reference in the rejection).  Different positioning systems, such as a GPS, a magnetic compass, and an inertial measurement unit are described as having different levels of accuracy depending on time, drift, relative locations and environment (ferromagnetic objects) (P[0117] thru P[0119]).  Different positioning systems have different accuracies depending on the variables that they are subjected to.  An IMU can be highly accurate, but over time accuracy is lost because of drift.  A GPS can have the 
Regarding claim 9 Buchmann et al teach the claimed mobile devices are associated with a first group of recipients responsible for a first designated area of a facility and a second group of recipients responsible for a second designated area of the facility adjacent to the first designated area, “at position P1 the industrial vehicle 108 is in an open area and has a single zone solely for sake of simple discussion. In practical applications, there are one or multiple zones. Regardless, the badge communicator 224 identifies three electronic badges 1502, 1504, and 1506 and communicates the distance and direction of each of the detected electronic badges 1502, 1504, and 1506 to the information linking device 202.” (P[0189] and Figure 15), “At position P2, the badge communicator 224 detects electronic badges 1508, 1510, and 1512 (also analogous to the electronic badge 126) and communicates the distance and direction of each of the detected electronic badges 1508, 1510, and 1512 to the information linking device 202.” P[0191], and “In the illustrative example environment 500, there are three zones defined about the industrial vehicle 108, including a first (virtual) awareness zone 502 (defining the action zone), a second (virtual) awareness zone 504 (defining the warning zone), and a third (physical) detection zone 506 (defining the presence zone). Moreover, each 
Regarding claim 10 Buchmann et al teach the claimed mobile devices are associated with a third group of recipients suitable to perform a task needed in the first and second designated areas, “Notably, the graphical user interface can use a set of rules and knowledge of the map to predict a likely path taken by the electronic badge 126. For instance, if the electronic badge 126 is worn by a pedestrian, the pedestrian cannot walk through racking. Rather, the pedestrian is more likely to have walked down an aisle. Also, knowing average travel speeds, capabilities of the electronic badge 126, tasks assigned to the pedestrian (or vehicle operator or other worker) wearing the electronic badge 126 etc., the quality of the predicted path can be refined.” P[0151].
Regarding claim 12 Buchmann et al teach the claimed first type of positioning system is an inertial measurement system or markers, “the environmental-based location tracking device 222 can comprise a local awareness system that utilizes markers” P[0051], and “The environmental-based location tracking device 222 can also use knowledge read from inertial sensors, vehicle sensors, encoders, accelerometers, gyroscopes, etc., (e.g., via the controllers 220 across the vehicle network bus 218, via sensors 214 and/or third party devices 216 across the monitoring I/O 212 and vehicle network bus 218, etc.) to determine the position of the industrial vehicle 108 within the warehouse and/or to augment or modify the position determination from the location tracking device 222.” P[0052].
Regarding claim 13 Buchmann et al teach the claimed second type of positioning system is a magnetic positioning system, badge 1902 also includes at least one inertial 
Regarding claim 16 Buchmann et al teach the claimed method of operating a self-driving system, a processing device 102 is provided on one or more industrial vehicles 108 such as an automated guided vehicle P[0035] as part of the system of Figure 1 implemented by the flow charts of Figures 7 and 8, comprising:
the claimed operating the self-driving system in a self-driving mode to a designated area of a facility, automatically control the industrial vehicle 108 P[0120], “The computer-implemented process 700 of indirectly tracking badges can be carried out by a fleet of industrial vehicles 702 operating in a defined environment.” (P[0132] and Figure 7), and the environment is a warehouse P[0026] (claimed facility);
the claimed estimating a distance between the self-driving system and mobile devices in the facility using a signal strength of a wireless signal, “the badge communicator 224 may always detect for electronic badges 126 within a 20-meter radius (as an example). Thus, the detection zone is a 20-meter radius in this example. However, the control module 206 of the information linking device 202 sets a virtual range that is arbitrary, but within the badge communicator range. This allows the control module 206 of the information linking device 202 to establish an ad-hoc virtual pattern for an awareness zone limited only by the detection range of the badge communicator 224.” P[0081], “the badge communicator 224 computes position via time of flight calculations, phase calculations, received signal strength calculations, time difference of arrival/lateration and/or other techniques that can be used to determine the direction of 
the claimed self-driving system uses a first type of positioning system, “an environmental-based location tracking device 222 is provided on the industrial vehicle 108. As illustrated, the environmental-based location tracking device 222 is connected to the vehicle electronics via the vehicle network bus 218 (e.g., CAN bus). As a result, the environmental-based location tracking device 222 can communicate directly with the control module 206, as well as other devices linked to the vehicle network bus 218 of the corresponding industrial vehicle 108. The environmental-based location tracking device 222 enables the industrial vehicle 108 to be spatially aware of its location within a dimensionally constrained environment, e.g., a mapped portion of a warehouse.” P[0050], “the environmental-based location tracking device 222 can comprise a local awareness system that utilizes markers, including fiducial markers, RFID, beacons, lights, or other external devices to allow spatial awareness within the warehouse environment. Moreover, local awareness can be implemented by machine vision guidance systems, e.g., using one or more cameras. The environmental-based location tracking device 222 may also/alternatively use transponders and triangulation calculations to determine position. Yet further, the environmental-based location tracking device 222 can use combinations of the above and/or other technologies to determine the current (real-time) position of the industrial vehicle 108. As such, the position of the industrial vehicle 108 can be continuously ascertained (e.g., every 
the claimed mobile devices use a second type of positioning system different from the first type of positioning system, “The example badge 1902 also includes at least one inertial sensor coupled to the controller 1904. For instance, as illustrated, there are three inertial sensors, including an accelerometer (e.g., 3-axis accelerometer) 1916, a magnetometer 1918, and a gyroscope (e.g., a three-axis gyroscope) 1920. The accelerometer 1916 measures physical acceleration. Comparatively, the gyroscope 1920 measures angular velocity. The magnetometer 1918 acts as a compass, which is useful to determine orientation. In practice, a badge 1902 need not include all three inertial measurement technologies.” (P[0235] and Figure 19), and 
the claimed broadcasting from the self-driving system a notification of the estimated distance falling within a predetermined broadcasting range, “The information linking device 202 also communicates with a badge communicator 224. The badge communicator 224 includes a transceiver for short range communication with suitably configured electronic badges (e.g., electronic badge 126 of FIG. 1) in the vicinity of the badge communicator 224, e.g., by way of non-limiting example, in the range of about 15-20 meters or less. The badge communicator 224 can communicate using any 
Buchmann et al do not explicitly teach the claimed send a notification to the mobile devices, but do teach a transceiver 204 on the industrial vehicle 108 for sending and receiving wireless communication (Figure 2 and P[0043]).  The electronic badge 1902 also includes a wireless device 1910 coupled to the controller 1904 (an UWB radio compatible with the badge communicator on the industrial vehicle) P[0234].  The claimed notification is not explicitly recited by Buchmann et al, but the system is capable of performing the sending and receiving of the communications.  Swift teaches, “The badge 302 also includes at least one wireless transceiver coupled to the controller 304 for wireless communication. At least one wireless transceiver can be compatible with the badge communicator 224 (FIG. 2) on the industrial vehicle 108. For instance, for clarity of discussion, the illustrated badge 302 includes a first transceiver 310 (e.g., an 
Buchmann et al and Swift do not teach the claimed terminating broadcasting of the notification when the mobile device responses to the notification, Swift does teach the termination of communication when the electronic badge moves out of range P[0146].  Kokkonen teaches, “the mobile device of one embodiment is configured to present a user interface that instructs its user to provide an input to acknowledge that the user is in possession of the package, which causes the mobile device to transmit a signal to the package-mount Bluetooth beacon device to stop transmitting its identifier 
Buchmann et al, Swift and Kokkonen do not explicitly teach the claimed first type of positioning system has a higher accuracy than the second type of positioning system, by it is inherent for various positioning systems to have different levels of accuracy.  The level of accuracy depends upon the system that is performing the positioning.  Based on the limitations of claim 20, the first positioning system is a SLAM, VSLAM, inertial measurement system, markers or a combination, and the second positioning system is a WiFi/LiFi, BLUETOOTH beacon, magnetic, dead reckoning, or a combination system.  This would mean that the SLAM, VSLAM, inertial measurement system, and markers would be have more accuracy than the WiFi/LiFi, BLUETOOTH beacon, magnetic, and dead reckoning systems.  Therefore, a positioning system that uses LAM, VSLAM, inertial measurement system, or markers would be more accurate than a positioning system that uses WiFi/LiFi, BLUETOOTH beacon, magnetic, or dead reckoning.  The industrial vehicles 108 of Buchmann et al uses markers and inertial sensors (P[0051] 
The examiner points to Jacobus et al PGPub 2014/0277691 A1 to provide examples of the accuracy of different positioning systems (Jacobus et al is not relied on as a reference in the rejection).  Different positioning systems, such as a GPS, a magnetic compass, and an inertial measurement unit are described as having different levels of accuracy depending on time, drift, relative locations and environment (ferromagnetic objects) (P[0117] thru P[0119]).  Different positioning systems have different accuracies depending on the variables that they are subjected to.  An IMU can be highly accurate, but over time accuracy is lost because of drift.  A GPS can have the accuracy vary based on the number of satellites is can receive signals from, but if indoors, the GPS may not provide any position.  Based on these variations in accuracy, the examiner relies on the limitations of claims 2 and 3 to set the basis for determining the accuracy of different types of positioning systems.  Therefore, Buchmann et al teach the claimed first type of positioning system has a higher accuracy than the second type of positioning system from the defined types of systems that are more accurate (according to the applicant).
Regarding claim 20 Buchmann et al teach the claimed first type of positioning system is an inertial measurement system or markers, “the environmental-based location tracking device 222 can comprise a local awareness system that utilizes 
Regarding claim 27 Buchmann et al teach the claimed broadcasting system send the notification to multiple mobile devices using a peer-to-peer communication, “The badge communicator 224 communicates with electronic badges 126 that are in short range proximity of the industrial vehicle 108” P[0066], there may be multiple electronic badges in proximity to the industrial vehicle, and “the industrial vehicles 108 and/or electronic badges 126 form a mesh network for local communication with each other” P[0224].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmann et al Patent Application Publication Number 2017/0374511 A1, Swift Patent Application Publication Number 2018/0060831 A1 and Kokkonen Patent Application Publication Number 2017/0318422 A1 as applied to claim 8 above, and further in view of Rizzolo et al Patent Application Publication Number 2018/0107999 A1.
Regarding claim 14 Buchmann et al teach the claimed camera coupled to the console, “the environmental-based location tracking device 222 can comprise a local awareness system that utilizes markers, including fiducial markers, RFID, beacons, lights, or other external devices to allow spatial awareness within the warehouse environment. Moreover, local awareness can be implemented by machine vision guidance systems, e.g., using one or more cameras.” P[0051].  Kokkonen teaches a camera that is rotatable about one axis, “the camera (109) is mounted on a track on the body (111) and configured to move alone the track to take a 360 degree photo image of the surrounding” P[0032].  Buchmann et al, Swift and Kokkonen do not teach the claimed camera provides two axes of rotation, but the control of cameras in multiple axes is common and well known in the art.  Rizzolo et al teach, “the translation stage 48 provides for rotation of one or more of the cameras in the x,y plane and/or tilting of one or more of the cameras, relative to the translation stage/support frame. In another embodiment, the cameras, and/or their associated mountings, may provide the cameras with individual Pan-Tilt-Zoom (PTZ) capability” P[0060].  The pan and tilt operation of the cameras in Rizzolo et al would be incorporated into the cameras of Buchmann et al, Swift and Kokkonen.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for operating industrial vehicles of Buchmann et al, the wireless communication between the vehicles and the badges of Swift and the transmission acknowledgement of Kokkonen with the multi-plane camera control of Rizzolo et al in order to aid in tracking and improving retailer operations (Rizzolo et al P[0053]) and to increase the field of view of the camera and capture more of the surrounding environment (Rizzolo et al P[0060]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmann et al Patent Application Publication Number 2017/0374511 A1, Swift Patent Application Publication Number 2018/0060831 A1 and Kokkonen Patent Application Publication Number 2017/0318422 A1 as applied to claim 8 above, and further in view of Springston et al Patent Application Publication Number 2009/0014219 A1.
Regarding claim 15 Buchmann et al do not teach the claimed pivotable U-shaped handle coupled to the console where the handle is movable with respect to the console between retracted and pull-down positions to change operations from self-driving mode to manual control mode.  The claimed shape of the handle is considered a design choice in which any shape of a handle may be used.  Springston et al teach, the claimed pivotable handle coupled to the console and is movable with respect to the console between retracted and pull-down positions to change operations from self-driving mode to manual control mode, “an operator of the cart 100 is therefore able to conveniently lift materials requiring transport and to move the materials by simply adjusting the controls on the control assembly 110” P[0024], “The control assembly 110 also includes control handles 168 that extend outward from opposing sides of the control assembly and that are rotatable relative to the control assembly. The control assembly 110 and control handles 168 provide enough structural strength so that an operator is able to use the control handles to steer the cart 100 during operation and to push/pull the cart when the cart is not driven by the drive wheels 154 and 156. During normal operation of the cart 100, the operator rotates the control handles 168, relative to the control assembly, to drive the drive wheels 154 and 156. The cart is driven forward by rotating the control handles 168 such that the top of the control handles is .
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter is based on the combination of the dependent claim limitations and the respective independent claim limitations.  This applies to the combination of claims 16 and 17, and the combination of claims 1 thru 3 and 26.  The closest prior art of record is Buchmann et al Patent Application .
In regards to claims 16 and 17, Buchmann et al, either taken individually or in combination with other prior art, fails to teach or recognize a method of operating a self-driving system.  The method comprising operating the self-driving system in a self-driving mode to a designated area of a facility. The method further comprising estimating a distance between the self-driving system and one or more mobile devices located within the facility using a strength of a wireless signal from a first type of positioning system used by the self-driving system and a strength of a wireless signal from a second type of positioning system used by the one or more mobile devices.  The method further comprising broadcasting from the self-driving system a notification to be received by one or more mobile devices that has the estimated distance falling within a pre-determined broadcasting range of the self-driving system, and terminating 
The combination of claims 1 thru 3 and 26 are similar to the limitations of claims 16 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662